Title: Thomas Jefferson to James Madison, 15 August 1813
From: Jefferson, Thomas
To: Madison, James


          Dear Sir Monticello Aug. 15. 13.
          I congratulate you on your release from the corvée of a session of Congress, and on the pleasure of revisiting your own fields & friends: and I hope your fields have been more
			 fortunate than ours which have been wet but once since the 14th of April, and present an aspect never seen since the year 1755. when we lost so many people by famine. but the present drought is only partial; that was general. there are now districts of
			 country that have suffered little.—I am obliged to set out for Bedford on Wednesday or Thursday next, to be absent 3. or 4. weeks.
			 on my return I
			 shall have the pleasure of seeing you at Montpelier, by which time I hope a perfect reestablishment of your health and relief from influenza will render
			 the visit you promise us for mrs Madison and yourself as recreating to you as welcome to us.
			 the paper you were so kind as to
			 inclose me presents me the first copy I have seen of the Assesment law.
			 in the appointment of Collector we shall feel little interest; but that of principal
			 Assessor will be awfully important, as he alone is to decide the quantum of tax each man is to pay in 4.
			 counties. if indeed he is to be governed by the state valuations pro ratâ, he will need to be only a good Arithmetician; otherwise he should be just, capable, clear of party and personal biasses
			 beyond all suspicion. I suppose he would best be taken from either Nelson or Albemarle, the two central counties. I am too little acquainted to know whether there now lives in either such a man as Colo Nicholas Lewis was. I will endeavor to get the best men of our county to consult and enquire and give their opinions, presuming it may be in
			 time to send their recommendation to you. present me with all
			 affection to mrs Madison in which mrs Randolph joins me, and accept for yourself assurances of my constant attachment &
			 respect.
          Th:
            Jefferson
         